Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.(a)(5)(A) -FOR IMMEDIATE RELEASE- ELRON COMMENCES PARTIAL TENDER OFFER FOR CASH FOR GIVEN IMAGING Tel Aviv, May 16, 2008 - Elron Electronic Industries Ltd. (TASE & NASDAQ: ELRN ), announced today that it is commencing today a tender offer to purchase 1,462,640 ordinary shares of Given Imaging Ltd. (Nasdaq & TASE: GIVN) for $16.54 per share, net to the seller in cash, less any required withholding taxes and without interest. If the tender offer is completed, the total payments made by Elron will aggregate to $24,192,065. If more than the maximum number of shares offered to be purchased in the tender offer are tendered, Elron will purchase shares on a pro rata basis. The bidder, Elron, currently beneficially owns 8,002,180 Given Imaging shares, representing approximately 27.4% of the issued and outstanding Given Imaging shares or, when taken together with the issued and outstanding Given Imaging shares owned by Elrons affiliates, 12,721,708 Given Imaging shares, representing approximately 43.5% of the issued and outstanding shares of Given Imaging. If the offer is completed, Elron will beneficially own approximately 32.4% of the issued and outstanding Given Imaging shares, or when taken together with the issued and outstanding Given Imaging shares owned by Elrons affiliates, approximately 48.5% of the issued and outstanding Given Imaging shares. On May 15, 2008, the last trading day before commencement of the offer, the closing sale price of the Given Imaging shares was $15.75 on Nasdaq and NIS 54.49 ($15.91 based on an exchange rate of NIS 3.42 per United States dollar as of May 15, 2008) on the Tel Aviv Stock Exchange (TASE). The initial period of the tender offer and withdrawal rights are scheduled to expire at 10:00 a.m., New York time, or 5:00 p.m., Israel time, on June16, 2008, unless the initial period is extended by Elron.
